871 F.2d 1096
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Marshall I. BOARMAN, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3377.
United States Court of Appeals, Federal Circuit.
March 10, 1989.Rehearing Denied April 10, 1989.

Before NIES, Circuit Judge, NICHOLS, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
Petitioner appeals from the decision of the Merit Systems Protection Board, Docket No. DC831M8710377, which became final on June 28, 1988.  We conclude that petitioner failed to establish his entitlement, under the standards set forth at 5 C.F.R. Secs. 831.1401-1406 (1987), to a waiver of collection of annuity benefit overpayments made to him.  We affirm for the reasons stated in the board's opinions.